DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Rebuttal Arguments
2.	The rebuttal arguments filed on May 19, 2022 have been fully considered.  The arguments are sufficient to overcome the outstanding rejection and objection.
3.	Pursuant MPEP 803.02 the search and examination was extended.  The full scope of the product claims was searched and examined.
Information Disclosure Statement
4.	The information disclosure statements (dated July 15, 2022 and May 23, 2022) were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The statements were considered.  Signed copies of form 1449 are enclosed herewith.
Status of Claims
5.	Claims 1-20.  Product claims 1-17 belong to elected Group I and are being considered.  Claims 1-17 are rejected.  Claims 18-20 belong to nonelected Group II and are withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-17, rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,980,629.  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons provided below.
	Claim 1 of the patent is directed to compounds of Formula (VIA) 
    PNG
    media_image1.png
    79
    133
    media_image1.png
    Greyscale
 wherein 
    PNG
    media_image2.png
    109
    195
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    164
    281
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    135
    284
    media_image4.png
    Greyscale


The claim anticipates claim 1 of the present application.  Claim 1 of the present application is broader in scope and fully encompasses the subject matter of claim 1of the patent.  Moreover, the dependent claims and specific embodiments of the patent claims anticipate the dependent claims of the present application.  For example, claim 9 of the patent is directed to 
    PNG
    media_image5.png
    141
    249
    media_image5.png
    Greyscale
 which is fully encompassed by claim 2 of the present application.  
7.	Claims 1-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 30, 31, 37, 38 and 48 of copending Application No. 16,481,380 (reference application) – US 20200253966.  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons provided below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The claims of the copending application are directed to compounds and pharmaceutical compositions comprising 
    PNG
    media_image6.png
    81
    196
    media_image6.png
    Greyscale
 which anticipates the present claims in the following manner:  n=0; X=N; L2=NHCO; R2=aryl substituted with R3=F, methyl; R1’=option 1 with R9=F, Y=C(R9=H); R10=chloro.
8.	Claims 1, 9, 10, 12-14, 16 and 17, rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,856,240.  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons provided below.
	Claim 1 of the patent is directed to compounds of Formula (I) and compositions thereof:

    PNG
    media_image7.png
    117
    246
    media_image7.png
    Greyscale
 wherein


    PNG
    media_image8.png
    90
    213
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    428
    285
    media_image9.png
    Greyscale


The claim anticipates claim 1 of the present application.  Claim 1 of the present application is broader in scope and fully encompasses the subject matter of claim 1of the patent.  Moreover, the dependent claims and specific embodiments of the patent claims anticipate the dependent claims of the present application.  For example, claim 3 of the patent is directed to R2=pyrazol as in claim 10 of the present application.  
9.	Claims 1-8, 16 and 17, rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,821,109.  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons provided below.
	Claim 1 of the patent is directed to compounds of Formula (I) and compositions thereof 
    PNG
    media_image10.png
    108
    259
    media_image10.png
    Greyscale
.  The compound anticipates the present claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626